Citation Nr: 0817455	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected anxiety disorder.

2.  Entitlement to service connection for hypertension and 
coronary artery disease (CAD) status-post myocardial 
infarction and bypass graft times four (heart disability), to 
include as secondary to exposure to agents during the 
Shipboard Hazard and Defense (SHAD) Project.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1965 and from December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Only during periods of stress, the veteran currently 
experiences mild or transient symptoms of decreased 
efficiency, moderately decreased productivity, mild or 
transient decreased reliability, mild or transient inability 
to perform work tasks, and mild or transient impairment of 
work, family and other relationships associated with his 
service-connected generalized anxiety disorder.

3.  The veteran was not treated for a heart disease in 
service, or for many years thereafter, and his heart 
disability is not attributable to service or to exposure to 
agents while in service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anxiety have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for entitlement to service connection for a 
heart condition have not been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2003 and August 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
and for an increased rating, respectively, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Although there was no subsequent adjudication 
following the March 2006 notice, the Board finds that the 
veteran is not prejudiced as service connection is being 
denied.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA in regards to his claim of service connection for a 
heart condition.

With respect to the timing of the notice for the service 
connection claim, the Board points out that the United States 
Court of Appeals for Veterans Claims (Court) held in 
Pelegrini that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the April 2003 notice 
was given prior to the appealed AOJ decision, dated in July 
2004.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores and the notice regarding the veteran's 
increased rating claim was untimely.  However, the presumed 
error raised by such defect is rebutted because of evidence 
of actual knowledge on the part of the veteran and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  

In his January 2003 claim, the veteran indicated that his 
anxiety disorder had not worsened as was the same as when he 
was originally rated.  Further, the veteran has not shown 
that he sought treatment for his disorder since the 1980s.  

Additionally, in the March 2006 notice, the veteran was 
generally notified that, depending on the disability involved 
a rating from 0 to 100 percent would be assigned and that VA 
uses a schedule for rating disabilities.  Previously, in the 
January 2006 Statement of the Case, the veteran was provided 
with a copy of the relevant diagnostic code (Diagnostic Code 
9400, located in 38 C.F.R. § 4.130).  Further, the veteran 
has been represented by experienced counsel throughout this 
appeal process and has had a meaningful opportunity to assist 
in development of his claim.  In fact, the veteran's counsel 
noted the higher, 30 percent, rating criteria for generalized 
anxiety disorder in the May 2007 brief on appeal.  Thus, the 
veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

Finally, as the veteran has not contended a worsening of his 
condition, the Board also finds that a remand of the 
veteran's appeal in order to issue the veteran additional 
VCAA notice is not warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA regarding his 
increased rating claim for anxiety disorder.  

The Board notes that although the timing of the notice of the 
evidence required for an increased rating of his service-
connected anxiety disorder was untimely, the veteran had 
actual notice of the evidence required to substantiate his 
increased rating claim and was well-advised by his 
experienced representative.  Moreover, as noted above, a 
remand for additional VCAA notice would serve no benefit to 
this veteran.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  The Board notes that the veteran was 
scheduled to appear at a Central Office hearing, but the 
veteran withdrew his request in letter to VA, received in 
March 2007.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased Rating: Generalized Anxiety Disorder

The veteran seeks a rating in excess of 10 percent for his 
service-connected generalized anxiety disorder.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's anxiety disorder has been evaluated using 
Diagnostic Code 9400 of 38 C.F.R. § 4.130, which sets forth 
criteria for evaluating anxiety disorder using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events)........30 
percent.  

In his February 2003 request for an increased rating, the 
veteran indicated that his anxiety disorder had not 
significantly changed since his original diagnosis.  He 
indicated that "[i]t is as severe now as it was then," and 
that he had not been treated for the condition since the 
1980s.  The veteran reported self-treating his symptoms by 
avoiding situations that would trigger the symptoms.  

In March 2003, the veteran underwent a VA examination for his 
anxiety disorder.  At the time of the examination, the 
veteran had been married for over 40 years and was working 
full-time.  The veteran reported feeling anxiety during times 
that he was alone or traveling.  He advised that he could not 
board an airplane without his wife.  The examiner noted that 
the veteran related himself in a logical, coherent and 
relevant manner-with no indication of a thought or mood 
disorder.  The veteran's mood was noted to be pleasant and 
euthymic with a full and congruent affect.  The veteran 
denied feeling seriously depressed and denied experiencing 
suicidal or homicidal ideations.  The examiner found the 
veteran to have continued anxiety associated with traveling 
alone and flying on airplanes.  His anxieties were reduced 
when accompanied by others.  The examiner noted the veteran's 
full-time employment, master's degree and successful career 
in education.  The veteran related that he did not feel he 
needed psychiatric treatment at that time.  The examiner 
diagnosed the veteran as having mild, generalized anxiety 
disorder.  He was given a Global Assessment of Functioning 
(GAF) score of 69.  

In the veteran's March 2004 notice of disagreement, he 
indicated that his mental health treatment records (noted to 
be from the 1980s) should be located and made available to 
the reviewer.  The veteran related his history of anxiety 
attacks since service-mostly relating to traveling.  He also 
requested another psychiatric examination and to be evaluated 
at another clinic or by a psychiatrist in private practice.  

In June 2004, the veteran submitted a statement indicating 
that he tried to secure private medical records and was told 
that any records prior to 1982 had been destroyed.  

In October 2005, the veteran underwent a second VA 
examination.  The veteran was still married and reported 
retiring one year prior to the examination.  He related that 
when he travels alone, either by plane or motor vehicle, he 
experiences anxiety.  He further stated that if he travels to 
open, desolate areas or congested areas, he becomes anxious.  
The veteran advised that he preferred to socialize with his 
family in part due to his anxiety in traveling from his home 
to new and unfamiliar settings.  He related that he spends 
time actively working on his home and enjoys his daily 
routine.  The veteran reported feeling antsy as he had extra 
time since retirement and stated that he may pursue volunteer 
work in the future.  The examiner found that the veteran's 
current psychosocial function status was mildly impaired due 
to long standing anxiety disorder.  The anxiety disorder had 
its onset during the veteran's time in the Air Force.  

The veteran's symptoms include phobic, anxiety attacks during 
travel-especially, when he travels alone.  The veteran was 
noted to have generalized anxiety in daily living situations, 
including concern over his overall health, and when he was 
involved in unpredictable situations.  He had been treated 
for anxiety disorder in the past with limited success.  The 
veteran reported mental health treatment in the late 1970s 
and early 1980s, but was not undergoing current treatment for 
his disorder.  He further advised that his anxiety had been 
"the same as always" and he would play a mind game to 
suppress his symptoms.  The examiner noted that the veteran's 
symptoms were chronic in nature and had their onset in 
service and severely impacted his ability to travel and 
drive.  The veteran was diagnosed as having generalized 
anxiety disorder with agoraphobia and was given a GAF score 
of 70.  The examiner noted that the veteran's functional 
status and quality of life were mildly impaired by his 
service-connected anxiety disorder.  More specifically, and 
only during periods of stress, the veteran experiences mild 
or transient symptoms of decreased efficiency, moderately 
decreased productivity, mild or transient decreased 
reliability, mild or transient inability to perform work 
tasks, and mild or transient impairment of work, family and 
other relationships.  

In the veteran's March 2006 substantive appeal, he indicated 
that the VA examiners failed to review his treatment records 
from the late 1970s and early 1980s regarding his anxiety 
disorder.  Of note, the veteran sought to secure treatment 
records and informed VA in June 2004 that these records were 
not available.  In his substantive appeal, the veteran 
asserted that he should undergo a VA examination with a 
psychiatrist in private practice as he had lost faith in the 
psychiatrists at the VAMC in El Paso, Texas.  He further 
noted that he was "normal" before the military and had this 
disorder since his time in the military.  

Given the evidence as outlined above, the Board finds that 
the veteran's symptoms are most consistent with his currently 
assigned 10 percent rating for generalized anxiety disorder.  
The veteran has not alleged a worsening in his symptoms-in 
fact, he indicated, both at his VA examination and in his 
claim, that his symptoms have been the same as when he was 
first diagnosed.  The Board appreciates the veteran's request 
that his records from the late 1970s/early 1980s be secured 
and reviewed in conjunction with his claim for an increased 
rating, but there is no evidence to suggest that these 
documents are available.  Further, these records do not 
relate to the veteran's present level of disability as 
contemplated under Francisco, nor does it appear that those 
records would impact the current assessment of the veteran's 
disorder.  Finally, there is no evidence that the VA 
examinations conducted were deficient for rating purposes.  

The veteran was noted to be married for over 40 years and has 
a good relationship with his family.  His career was 
highlighted by a master's degree in education as well as his 
employment in the educational field for many years.  His 
anxiety disorder was noted to be mild in nature and mildly 
impaired his functioning.  The veteran's social and 
occupational impairment was generally mild and only occurred 
during periods of stress-noted to most likely occur when 
traveling by air or motor vehicle.  Further, the veteran was 
assessed GAF scores of 69 and 70.  Also of note, the veteran 
has not sought formal medical treatment for his anxiety 
disorder since the 1980s and has indicated that he did not 
currently wish to pursue a course of therapy.  The veteran's 
symptoms are most closely analogous to a 10 percent rating as 
his symptoms were generally mild to transient and occurred 
only during periods of stress.  The veteran was noted to have 
moderate impairment of his productivity during periods of 
stress, but all other impairment was noted to be mild to 
transient in nature.  The evidence of record does not support 
30 percent rating as the veteran does not experienced 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  There is no evidence that the 
veteran has a depressed mood, suspiciousness, chronic sleep 
impairment and mild memory loss, although he does experience 
anxiety and occasional panic attacks.  Although the veteran 
recently retired, when employed, his anxiety and panic 
attacks did not reach the level of impairment in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Thus, a rating in excess of 10 percent 
for generalized anxiety disorder is denied.  

The Board considered the possibility of staged ratings vis-à-
vis the veteran's claim for an increased rating for anxiety 
disorder pursuant to Hart, but finds no evidence to support 
staged ratings from the date of the January 2003 claim.

The veteran does not assert that he is totally unemployable 
because of his service-connected anxiety disorder, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
his anxiety disorder.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
anxiety disorder, the Board finds that the current 10 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.

Service Connection: Heart Condition

The veteran contends that his hypertension and CAD had their 
onset during service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Coronary artery disease and hypertension are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifested to a degree of ten percent or more 
within one year from the date of separation from service.  38 
C.F.R. § 3.307.  

The veteran's service medical records (SMRs), including his 
enlistment and separation examinations, are devoid of any 
references to high blood pressure or a heart condition.  The 
veteran's initial enlistment examination showed his blood 
pressure at 116/70.  At his December 1965 enlistment 
examination, the veteran's blood pressure was 126/82.  In 
October 1969, the veteran's blood pressure was 132/88.  In 
April 1968, the veteran underwent a chest x-ray and his heart 
was found to be within normal limits.  

VA treatment records, dated from October 2000 to March 2002, 
reflect treatment for high blood pressure.  In December 2000, 
the veteran was diagnosed as having hypertension and was 
prescribed medication for it.  Subsequent to the diagnosis, 
the veteran went for follow-up blood pressure checks.  A 
November 2001 treatment note stated that the veteran's 
hypertension was not controlled.  That same note reflected 
that the veteran's heart had a regular rhythm and rate.  
These records do reflect an opinion as to the etiology of the 
veteran's hypertension.  

In March 2002, the veteran had an acute inferior myocardial 
infarction.  He was treated in the hospital and subsequently 
underwent a 4-vessel coronary artery bypass graft.  The 
veteran was noted to be hypertensive, but had, on his own, 
discontinued use of his medication.  There was no opinion 
given as to the likely cause of the veteran's myocardial 
infarction.  

In a letter dated in August 2002, the veteran was noted to 
have participated Project SHAD.  The letter informed the 
veteran that tests and studies were underway to determine the 
long-term effects of exposure to the agents used in the SHAD 
Project.  The letter did not indicate any correlation between 
exposure to the agents and CAD, hypertension, or any heart 
condition.  

In May 2003, the veteran underwent a VA general medical 
examination including a request for an opinion as to whether 
the veteran's currently diagnosed hypertension and CAD were 
related to exposure to agents during Project SHAD.  He 
underwent a chest x-ray and was noted to have 
arteriosclerosis and status-post coronary artery bypass graft 
with no evidence of cardiac decompensation or pneumonia.  At 
the examination, the veteran reported that he was diagnosed 
as having hypertension in the 1990s, but could not recall the 
date.  The veteran's hypertension was treated with medication 
and he reported no secondary symptoms to hypertension.  The 
veteran advised that he had a myocardial infarction in March 
2002 upon waking with substernal chest pain and he 
subsequently underwent a cardiac catheterization which 
revealed widespread multivessel CAD.  The veteran then 
underwent a 4-vessel coronary artery bypass graft.  The 
veteran denied angina, shortness of breath, dizziness or 
syncope, but did experience occasional lightheadedness and 
fatigue.  The veteran was diagnosed as having essential 
hypertension and CAD, status post myocardial infarction and 
coronary artery bypass graft times four.  The examiner noted 
that the veteran was involved in Project SHAD in 1963 and had 
been exposed to bacillus globigii.  The examiner indicated 
that there is no known relationship between the agents the 
veteran was exposed to in service and hypertension or CAD.  

In June 2003, the veteran underwent an Agent Orange 
evaluation.  The veteran was noted to have CAD, 
atherosclerosis and essential hypertension.  That same month, 
the veteran was advised to continue taking his blood pressure 
medication.  

In a May 2004 letter to VA, the veteran advised that when he 
had his myocardial infarction, he had discontinued used of 
his hypertension medication because it caused him to become 
dizzy.  He further reported that he was in the process of 
seeking another medication and then he had his heart attack.  
He advised that he was prescribed another medication and 
continues to take it daily.  

In April 2004, the veteran submitted a statement indicating 
that his heart condition was likely due to his exposure to 
agents during Project SHAD.  He further indicated that he was 
not issued proper protective clothing and equipment during 
the testing.  

Of note, the veteran submitted a copy of the House Bill 
regarding the Veterans' Right to Know Act and related 
articles.  

Upon review of the evidence as outlined above, the Board 
finds that the veteran's heart condition is not attributable 
to his period of active service.  The veteran was not treated 
for hypertension or a heart condition while in service or for 
many years thereafter.  According to the veteran's reported 
history, his hypertension had its onset in the 1990s-over 20 
years following service discharge.  Further, the evidence of 
record first shows a heart condition following a March 2002 
acute, interior, myocardial infarction.  The evidence of 
record does not link the veteran's current heart condition to 
service.  The VA examination regarding his heart condition as 
due to his exposure to agents during Project SHAD, revealed 
that there was currently no association between exposure 
during Project SHAD and the veteran's currently diagnosed 
hypertension and CAD.  Further, there is no evidence that the 
veteran was diagnosed with a heart condition, including 
hypertension and CAD within a year of discharge from service, 
and his claim of service connection for a heart condition is 
denied on a presumptive basis.  

Additionally, there is no evidence of record linking the 
veteran's current heart condition to service or to exposure 
to agents while in service.  The veteran's heart condition 
had its onset many years following service and the VA 
examiner stated that there is no correlation between exposure 
to agents during Project SHAD and the veteran's current heart 
condition.  The Board recognizes the veteran's submission of 
treatise evidence regarding veterans who participated in 
Project SHAD, but this evidence does not link the veteran's 
currently diagnosed heart condition to the agent exposure in 
service.  Moreover, the Board appreciates the veteran's 
assertions that his heart condition was due to exposure to 
agents while in service and notes that the veteran is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a heart condition and is also denied on both a direct and 
secondary basis.  





	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for service-connected 
anxiety disorder is denied.

Service connection for a heart condition is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


